DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/13/2021.  

Claims
Claims 1, 6-8, 73, and 111 have been amended. 
Claims 12, 17-72, 74-110, and 112-189 have been cancelled.
Claims 1-11, 13-16, 73, and 111 are currently pending in the application. 

Information Disclosure Statement(s)
The Information Disclosure Statement (IDS) that was filed on 2/27/2022 has been considered.


Response to Arguments  
112
The previous 112 rejections are withdrawn due to the applicant’s amendments.  However, the amendments introduce new 112(a) rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 13-16, 73, and 111 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Per claims 1, 73, and 111, the claims recite “determining the price of the first cryptocurrency token based on parameters including the first cryptocurrency token in circulation, a total reserve of the first cryptocurrency token, and a reserve ratio constant”.  However, the specification does not disclose this limitation as written.  For example, figure 1 shows that there is an amount of total tokens in circulation for a first cryptocurrency token and an amount of a total reserve of an underlying token.  These values are used to determine the price of the first cryptocurrency token.  The examiner suggests that the applicant amend the claim to recite “a total reserve of the reserve token”
Further, claims 1, 73, and 111 recite “determining the price of the first cryptocurrency token based on parameters including the first cryptocurrency token in circulation, a total reserve of the first cryptocurrency token, and a reserve ratio constant”.  This appears to be a genus of a specific species described in the specification.  Here the claim recites any possible means to determine a price with these parameters.  However, the specification, on pages 12-13, recites a specific formula using the parameters: Total reserve in underlying tokens (Tr); Total Tokens in circulation (Tt); and Reserve Ration Constant (Rr).  There is only one formula in the specification that uses these three parameters to determine the price of the first cryptocurrency.    Therefore, the specification does not contain a “representative number of species” to adequately describe the entire genus.  (See MPEP 2163.05).  
Furthermore, the dependent claims are also rejected as being dependent on the above claims.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20150332256 A1 to Minor teaches a system and method for converting cryptocurrency to virtual assets whose value is substantiated by a reserve of assets.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685